Name: 92/449/EEC: Commission Decision of 30 July 1992 on the grant of Community aid for certain specific measures implementing the programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy;  fisheries;  European construction
 Date Published: 1992-08-28

 Avis juridique important|31992D044992/449/EEC: Commission Decision of 30 July 1992 on the grant of Community aid for certain specific measures implementing the programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (Only the Spanish text is authentic) Official Journal L 248 , 28/08/1992 P. 0075 - 0076COMMISSION DECISION of 30 July 1992 on the grant of Community aid for certain specific measures implementing the programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (Only the Spanish text is authentic) (92/449/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 32 (1) thereof, Whereas the Canary Islands are encountering specific development problems; whereas, in order to cope with these problems, it is appropriate to reinforce Community support to enable the Canary Islands to fully participate in the dynamics of the internal market; Whereas Article 1 (1) of Council Decision 91/314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (3) establishes an action programme for the Canary Islands; whereas this programme, annexed to the said Decision, involves the adoption of certain measures in the fisheries sector; Whereas the Spanish authorities have submitted applications for Community aid relating to certain measures forming part of the action programme set out in the Annex to the said Decision; Whereas this Decision is in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 1. The specific measures involving the grant of Community aid of a maximum amount of ECU 6,2 million for the fisheries sector in the Canary Islands are hereby approved. 2. The measures referred to in paragraph 1 and the financial contribution by the Community are set out in the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 30 July 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 171, 29. 6. 1991, p. 5. ANNEX POSEICAN PROGRAMME 1. General objectives Implementation of a measure introducing structural aid to compensate for the additional costs incurred in the production and freezing of tuna and the freezing and processing of sardines as a result of geographical remoteness. 2. Compensatory measure for the additional costs incurred in the tuna sector as a result of geographical remoteness This measure is calculated on the basis of the additional costs linked to the difficulties of transport and storage in the tuna production and marketing sector. 3. Compensatory measure for the additional costs incurred in sardine processing as a result of geographical remoteness This measure is calculated on the basis of the additional costs of transport and storage for inputs and outputs in the sardine processing industry. 4. Timetable and financial estimate (a) The amounts are: - ECU 2,2 million for the tuna sector / at the rate of 150 ECUs per tonne for tuna intended to be marketed fresh and 50 ECUs per tonne for tuna intended to be frozen / as follows: - ECU 1,5 million for a maximum quantity of 10 000 tonnes for tuna intended to be marketed fresh, - ECU 0,7 million for a maximum quantity of 14 000 tonnes for tuna intended to be frozen. - ECU 4 million for the sardine sector / at the rate of 100 ECUs per tonne for sardines intended for canning and 50 ECUs per tonne for sardines intended for freezing / as follows: - ECU 3 million for a maximum quantity of 30 000 tonnes for sardines intended for canning, - ECU 1 million for a maximum quantity of 20 000 tonnes of sardines intended for freezing. Total: ECU 6,2 million. (b) These payments will be made in two annual tranches during the two years 1992 and 1993. The amounts will be determined on the basis of applications made by the body responsible for monitoring the measure. An advance of 50 % of the aid for 1992 will be paid on application by the body responsible for monitoring the measure. In respect of aid for payment in 1993 an advance of 50 % will be made at the beginning of the year. The balance will be paid at the end of each year and by 1 March of the following year at latest on the basis of supporting documents certifying that the measure has been carried out. 5. General provisions 5.1. The body responsible for monitoring the measure is designated by the authorities of the Member State. In particular it is responsible for distributing the financial aid from the Commission in accordance with the detailed rules agreed between the Member State's authorities and the Commission. 5.2. The measure will be controlled and monitored in accordance with the rules laid down in Articles 44 to 46 of Council Regulation (EEC) No 4028/86.